EXHIBIT 10.2

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

99 Park Avenue, 16th Floor

New York, New York 10016

 

 

December 20, 2007

 

To:

THE INSTITUTE OF GEOINFORMATIONAL ANALYSIS OF THE EARTH

 

Re: Waiver of Fees

 

Dear Ivan:

 

This letter is intended to confirm our agreement with you regarding the waiver
of certain fees in connection with the Second Amended and Restated Technology
License Agreement (the “License Agreement”) dated as of July 17, 2007, by and
between TERRA INSIGHT CORPORATION, a Delaware corporation (“TIC”), and THE
INSTITUTE OF GEOINFORMATIONAL ANALYSIS OF THE EARTH, a Liechtenstein
establishment (the “Institute”), and the related Second Amended and Restated
Services Agreement (the “Services Agreement”) dated as of July 17, 2007 between
the parties. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the License Agreement and the Services Agreement. As you
have been informed by us, Terra Energy & Resource Technologies, Inc. (the
“Company”), the parent corporation of TIC, expects to enter into a Securities
Purchase Agreement with a third party, Esterna Ltd, which is anticipated to
close in December 2007 (the “Purchase Agreement”). As a material inducement to
Esterna to enter into the Purchase Agreement and for other good and valuable
consideration the receipt of which is hereby acknowledged, the Company and its
subsidiaries and related entities (collectively, with the Company and TIC, the
“Affiliated Entities”) wish to confirm the waiver of certain fees due the
Institute pursuant to the License Agreement and the Services Agreement. The
parties hereby agree as follows:

 

1.        Reference is made to Section 8 of the License Agreement. With respect
to the Annual License Fee in connection with calendar year 2007, payment of
which has been deferred pursuant to the terms of the License Agreement, the
Institute, on behalf of itself, its owners, directors, members,
successors-in-interests, trustees, administrators, estate, agents and assigns
hereby waives all claims or demands for or rights in or to the payment of the
Annual License Fee attributable to the period January 1, 2007 through
December 31, 2007. In addition, the Institute, on behalf of itself, its owners,
directors, members, successors-in-interests, trustees, administrators, estate,
agents and assigns releases and forever discharges the Affiliated Entities and
their respective shareholders, officers, directors, estates, affiliates,
assigns, successors-in-interest, agents, advisors and employees (collectively,
the “Released Parties”), from any and all actions, causes of action and claims
whatsoever, known or unknown, suspected or unsuspected, you have ever had, now
have, or shall have against any of the Released Parties from the beginning of
time for obligations and payments due in connection with the Annual License Fee
attributable to the period January 1, 2007 through December 31, 2007. With
respect to the Annual License Fee in connection with calendar year 2008, the
Institute, on behalf of itself, its owners, directors, members,
successors-in-interests, trustees, administrators, estate, agents and assigns
hereby waives all claims or demands for or rights in or to the payment of the
Annual License Fee attributable to the period from January 1, 2008 through
December 31, 2008.

 

2.        Reference is made to Section 3 of the Services Agreement. With respect
to the Minimum Annual Services Fee in connection with calendar year 2007,
payment of which has been deferred pursuant to the terms of the Services
Agreement, the Institute, on behalf of itself, its owners, directors, members,
successors-in-interests, trustees, administrators, estate, agents and assigns
hereby waives all claims or

 



 

1

 


--------------------------------------------------------------------------------



 

demands for or rights in or to the payment of the Minimum Annual Services Fee
attributable to the period January 1, 2007 through December 31, 2007. In
addition, the Institute, on behalf of itself, its owners, directors, members,
successors-in-interests, trustees, administrators, estate, agents and assigns
releases and forever discharges the Released Parties, from any and all actions,
causes of action and claims whatsoever, known or unknown, suspected or
unsuspected, you have ever had, now have, or shall have against any of the
Released Parties from the beginning of time for obligations and payments due in
connection with the Minimum Annual Services Fee attributable to the period
January 1, 2007 through December 31, 2007. With respect to the Minimum Annual
Services Fee in connection with calendar year 2008, the Institute, on behalf of
itself, its owners, directors, members, successors-in-interests, trustees,
administrators, estate, agents and assigns hereby waives all claims or demands
for or rights in or to the payment of the Minimum Annual Services Fee
attributable to the period January 1, 2008 through December 31, 2008.

 

3.        To the extent applicable, if at all, any credit(s) of the Minimum
Annual Services Fees against the Annual License Fee afforded by Section 8.2 of
the License Agreement and Section 3(b) of the Services Agreement, and any
deferral(s) of payment of the Minimum Annual Services Fee afforded by Section
8.3 of the License Agreement and Section 3(c) of the Services Agreement, shall
continue to apply.

 

The terms hereof, our understanding and your waiver, are subject to the closing
of the transaction contemplated by the Purchase Agreement. This agreement shall
be enforced, governed by and construed in accordance with the laws of the State
of New York, and enforced in the courts located in the New York County in the
State of New York.

 

Please confirm your agreement to the foregoing by signing this Letter in the
space provided for below.

 

Sincerely,

 

Terra Insight Corporation and

Terra Energy & Resource Technologies, Inc.

(on behalf of itself and the Affiliated Entities)

 

By: /s/ Dmitry Vilbaum

 

Name:

Dmitry Vilbaum

Title:

Director

 

 

Agreed to and confirmed:

 

INSTITUTE OF GEOINFORMATIONAL

ANALYSIS OF THE EARTH

 

By: /s/ Ivan Railyan

 

Name:

Ivan Railyan

 

Its:

Authorized Signatory

 

 

 

2

 

 

 